Citation Nr: 0816423	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-31 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD), to 
include as secondary to the service-connected thoracic spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel  


INTRODUCTION

The veteran had active service from October 1986 to February 
1987 and November 1987 to September 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in January 2006.  The 
hearing transcript has been associated with the claims file.


FINDING OF FACT

The veteran does not have an Axis I psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD and/or depression as a 
result of an in-service injury that led to the development of 
a thoracic spine disability.  The veteran reports that he was 
lifting a large log when he noticed severe discomfort in his 
back and was subsequently placed on bed rest for 14 days and 
that he has had nightmares since this injury.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court (and now codified in the regulation) to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Post-service treatment records report a variety of 
psychiatric diagnoses, to include psychosis, adjustment 
disorder, depression, PTSD, and antisocial personality 
disorder.  A review of the records indicates that the veteran 
has only been diagnosed with adjustment disorder and 
substance-induced mood disorder since February 2004, however; 
the medical records dating since February 2004 report no 
diagnosis of either depression or PTSD, other than "by 
history," and an August 2004 VA treatment record reports 
that the PTSD diagnosis was "questionable."  

A VA examination was conducted in June 2007.  The record 
indicates that no Axis I diagnosis was made, and the examiner 
stated that he "did not find evidence of [a] psychiatric 
disorder with the possible exception of a personality 
disorder."  The examiner added that he "did not find 
sufficient evidence in [the] examination to warrant the 
diagnosis of [PTSD,] in part because the veteran "did not 
display the symptoms most commonly seen in individuals with" 
PTSD.  The examiner also found no evidence of significant 
depression secondary to any physical health injury, to 
include the service-connected thoracic spine disability.  
Finally, although the examiner noted that the veteran 
"clearly" had a "history of some apparent mood disorder 
which appear[ed] to [have been] substance related," no 
current mood disorder was found.  

Although the record contains past diagnoses of psychiatric 
disorders, the evidence indicates that these diagnoses were 
not made after a review of the record whereas the June 2007 
VA examiner's finding of no psychiatric disorder were 
premised on a review of the record and clinical evaluation.  
Based on the review of the record and the provision of a 
rationale, the Board finds the June 2007 examiner's finding 
of no current Axis I psychiatric disability is more probative 
than the past findings of PTSD and depression.  Additionally, 
the evidence, to include the June 2007 examination record, 
indicates that the past diagnoses of mood disorder were tied 
to the veteran's substance abuse and that the mood disorder 
had ceased since the substance abuse ended and that the 
veteran truly only had a personality disorder.  A personality 
disorder is not a disease for the purposes of service 
connection, however.  38 C.F.R. § 3.303(c), 4.9; see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Consequently, 
service connection for a psychiatric disorder must be denied.  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In May 2006, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although this notice postdated the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decision and no prejudice is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a VA examination, and 
providing a personal hearing.  The Board notes that it is 
unclear whether all outstanding records have been obtained.  
The evidence of record includes VA treatment records dating 
up to September 2004 and then from March 2006 to April 2007, 
and the evidence does not indicate whether there are no 
treatment records dating between September 2004 and March 
2006 or whether records were not associated with the claims 
file.  The Board finds that no prejudice results, however.  

As discussed above, the medical evidence associated with the 
claims file clearly indicates that the veteran was previously 
diagnosed with a variety of psychiatric disorders but that he 
does not currently have a service connectable psychiatric 
disorder.  The possibly outstanding records cannot change 
this finding as, by their nature, they predate the June 2007 
VA examination which indicated that the veteran does not have 
a current psychiatric disorder.  Consequently, the duty to 
notify and assist has been adequately met so that the claim 
can be adjudicated without prejudice.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


